—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Because this proceeding was instituted to vindicate a public interest, respondent was not required to file a notice of claim pursuant to Education Law § 3813 (1) (see, Union Free School Dist. No. 6 v New York State Human Rights Appeal Bd., 35 NY2d 371, 379-380, rearg denied 36 NY2d 807; Board of Educ. v Board of Educ., 174 AD2d 704, 705). Respondent may on his own initiative cause a compliance investigation to be made (see, Labor Law § 220 [7]; Matter of Sierra Telecom Servs. v Hartnett, 174 AD2d 279, 284, appeal dismissed 79 NY2d 1039, cert denied 507 US 972). The proceeding was timely commenced (see, Education Law § 3813 [2-b]). The requirement that an order or determination be made within six months from the date the compliance investigation is initiated (see, Labor Law § 220 [7]) is directory, not mandatory (see, Guercio v Gerosa, 8 AD2d 250, 255, affd 8 NY2d 1104) and the lapse of time in rendering an administrative determination, standing alone, does not constitute prejudice as a matter of law (see, Matter of Harris & Assocs. v deLeon, 84 NY2d 698, 702; Matter of Corning Glass Works v Ovsanik, 84 NY2d 619, 623-624). The record does not support petitioner’s contention that the employees on the proj*990ect were classified and graded civil service employees. Thus, those employees are entitled to the prevailing wage rate (see, Matter of Tenalp Constr. Corp. v Roberts, 141 AD2d 81, 85; cf., Matter of Buffalo Bldg. Trades Council v Board of Educ., 36 NY2d 782, 783). Finally, the record supports respondent’s determination that the work involved was part of a public work project subject to the requirements of Labor Law § 220. (Original Proceeding Pursuant to Labor Law § 220.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.